Dissenting Opinion.
Todd, J.
This is an hypothecary action to enforce a judicial mortgage against property in possession of the defendant.
The facts are these:
E. Y. Gallauglier, now deceased, obtained a judgment against Delacroix, which was recorded in the proper book of mortgages on the I8th July, 1872.
On the 1st of October, 1875, Delacroix purchased the property sought to be affected by the judicial mortgage resulting from the recordation *833of this judgment; but the act of sale was not recorded until the 15th September, 1876.
On the 12th September, 1876, Delacroix sold this property to the Hebrew Congregation, the defendants herein, and on the same day the act of sale was inserted and filed for record in the Recorder’s office, but was not recorded till the 16th of same month, (September, 1876).
The defendants, in answer to the plaintiffs’ petition, among other defenses, urge that the property in question never became subject to the judicial mortgage of the plaintiffs, because the title of Delacroix, the judgment debtor, to the property, was not recorded till after its purchase by defendants, and that, whilst the title of said judgment debtor was unrecorded, the mortgage did not and could not operate thereon; and before it was recorded defendants’ right thereto had fully vested under the purchase aforesaid.
The legal question presented is, whether a judicial mortgage will take effect upon property to which the debtor has no recorded title, to the prejudice of a Iona fide purchaser from such debtor, whose purchase antedates the registry of the title of such debtor 9 ,
I am constrained to answer this question in the negative.
The Act of 1855, now part of Article 2266 of the Civil Code, provides: “All sales, contracts and judgments affecting immovable property which shall not be recorded, shall be utterly null and void, except between the parties thereto.”
The words “ utterly tvull and void,” I construe to mean, that sales, contracts and judgments are absolutely without effect, and really have no existence except between the parties thereto until recorded. That is, they have no effect in favor of or against any one, except the parties, until so recorded. As to all others, it is the record and the record only that gives them life or existence. Such being the case, the recorded judgment of Gallaugher did not and could not, in my opinion, operate on the property in question, in the absence of any registry of Delacroix’ title to the same. As to that creditor, under such conditions his title was void, and his ownership thereof did not exist.
This construction of the law is supported by the decision in the case of Rochereau & Co. vs. Colomb, 27 An. 337.
The defendant in that case purchased a plantation in the Parish of St. James, the act of sale having been passed in the City of New Orleans. In the Parish of St. James a judgment in favor of the plaintiffs in the case was duly recorded. There was a delay in recording the act of sale to the defendant in St. James, where the property was *834situated. The Court held, that during such delay, the judicial mortgage did not operate on the land so purchased by the judgment debtor; and in a contest over the proceeds of the sale of the land between the vendor thereof and. the mortgage creditor, precedence was given to the former, under his privilege and mortgage for the price. In that decision we find the following language :
“ As to third persons the sale had no effect until it was duly recorded where the property was situated. It is certain that the creditors of the vendor might have seized and sold the property before the registry of the sale in St. James Parish, free from any claim of the vendee’s creditors. But if their judicial mortgage had attached, this could not be.”
It is urged, however, that the title of the defendants to the property was not recorded until one day after the sale to Delacroix, the mortgage debtor, had been registered, and that the mortgage against him took effect at least from the registry of his title.
The act of sale to defendants was passed before the Recorder on the 12th September, 1876, though not recorded till the 16th. The act must be considered as deposited and filed for- record on the day it was passed, and took effect from that date, under the provisions of Article 2254 of the Code. See also, Payne & Co. vs. Panly, 29 An. 116.
For these reasons, I dissent.